—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered January 7, 1999, convicting him of rape in the first degree, attempted rape in the first degree, sodomy in the first degree (two counts), and sexual abuse in the first degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the Supreme Court coerced the jury to reach a verdict of guilt by calling the jury back to deliberate after initially ordering it to be sequestered. Contrary to the defendant’s contention, the Supreme Court’s statements to the jury once it had been sequestered merely informed it in an impartial and neutral manner that it may have more time to deliberate if it were close to reaching a verdict. The statements did not constitute, under the circumstances, an attempt to coerce or compel the jury to reach a prompt verdict (see, People v Pagan, 45 NY2d 725; People v Smythe, 222 AD2d 623).
*582The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Altman, J. P., Goldstein, McGinity and Cozier, JJ., concur.